ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2016-05-31_ORD_01_NA_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                       (COSTA RICA c. NICARAGUA)


                       ORDONNANCE DU 31 MAI 2016




                             2016
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                       (COSTA RICA v. NICARAGUA)


                          ORDER OF 31 MAY 2016




3 CIJ1097.indb 1                                       23/01/17 11:09

                                           Mode officiel de citation :
                       Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique
                            (Costa Rica c. Nicaragua), ordonnance du 31 mai 2016,
                                           C.I.J. Recueil 2016, p. 235




                                                Official citation :
                       Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
                              (Costa Rica v. Nicaragua), Order of 31 May 2016,
                                          I.C.J. Reports 2016, p. 235




                                                                                1097
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157292-6




3 CIJ1097.indb 2                                                                             23/01/17 11:09

                                                31 MAI 2016

                                               ORDONNANCE




                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                   (COSTA RICA c. NICARAGUA)




                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                   (COSTA RICA v. NICARAGUA)




                                               31 MAY 2016

                                                 ORDER




3 CIJ1097.indb 3                                              23/01/17 11:09

                    235 	




                                   COUR INTERNATIONALE DE JUSTICE

        2016                                       ANNÉE 2016
       31 mai
     Rôle général
       no 157                                       31 mai 2016

                                  DÉLIMITATION MARITIME
                                 DANS LA MER DES CARAÏBES
                                   ET L’OCÉAN PACIFIQUE
                                        (COSTA RICA c. NICARAGUA)




                                                 ORDONNANCE


                    Présents: M. Abraham, président ; M. Yusuf, vice‑président ;
                               MM. Owada, Tomka, Cançado Trindade, Greenwood,
                               Mme Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari,
                               Gevorgian, juges ; M. Al‑Khasawneh, juge ad hoc ;
                               M. Couvreur, greffier.


                        La Cour internationale de Justice,
                     Ainsi composée,
                     Après délibéré en chambre du conseil,
                     Vu les articles 48 et 50 du Statut de la Cour et l’article 67 de son Règle-
                    ment,
                     Rend l’ordonnance suivante :
                     Considérant que :

                      1. Par une requête déposée au Greffe de la Cour le 25 février 2014, la
                    République du Costa Rica (ci‑après le « Costa Rica ») a introduit une ins-
                    tance contre la République du Nicaragua (ci‑après le « Nicaragua ») au
                    sujet d’un différend relatif à la délimitation maritime dans la mer des
                    Caraïbes et l’océan Pacifique.

                    4




3 CIJ1097.indb 14                                                                                  23/01/17 11:09

                    236 	         délimitation maritime (ordonnance 31 V 16)

                        2. Par une ordonnance en date du 1er avril 2014, la Cour a fixé
                    au 3 février 2015 et au 8 décembre 2015, respectivement, les dates d’expi-
                    ration des délais pour le dépôt d’un mémoire du Costa Rica et d’un
                    contre‑mémoire du Nicaragua. Le mémoire et le contre‑mémoire ont été
                    déposés dans les délais ainsi fixés.
                        3. Lors d’une réunion que le président a tenue avec les représentants
                    des Parties le 28 janvier 2016, celles‑ci se sont accordées pour considérer
                    que le dépôt d’une réplique et d’une duplique en l’espèce n’était pas
                    ­nécessaire.
                        4. En application du paragraphe premier de l’article 67 de son Règle-
                     ment, le greffier a, par une lettre en date du 13 avril 2016, informé les Parties
                     que la Cour envisageait, conformément aux articles 48 et 50 de son Statut,
                     de faire procéder à une expertise dans le cadre de laquelle un ou plusieurs
                     experts seraient chargés de rassembler, en se rendant sur place, l’ensemble
                     des éléments factuels relatifs à l’état de la côte entre le point situé sur la rive
                     droite du fleuve San Juan à son embouchure et le point de la côte le plus
                     proche de Punta de Castilla, tels que ces deux points peuvent être identifiés
                     à l’heure actuelle. Les Parties ont également été informées que la Cour avait
                     fixé au 3 mai 2016 la date d’expiration du délai dans lequel elles pourraient
                     exposer leur position concernant cette éventuelle expertise, notamment leurs
                     vues sur l’objet de celle‑ci, le nombre et le mode de désignation des experts
                     et les formalités à observer. Elles ont en outre été avisées de ce que toutes
                     observations qu’une Partie souhaiterait formuler sur la réponse de la Partie
                     adverse devraient être communiquées à la Cour le 13 mai 2016 au plus tard.
                        5. Par une lettre en date du 3 mai 2016, le Costa Rica s’est félicité de ce
                     que la Cour envisage d’exercer son pouvoir de faire procéder à une exper-
                     tise. Il a suggéré que la Cour désigne un comité d’experts composé de
                     trois géographes indépendants et que les Parties aient la possibilité de
                     formuler des observations sur l’identité desdits experts. Le Costa Rica a
                     proposé l’inclusion d’un certain nombre de questions dans le mandat des
                     experts. Il a en outre émis le souhait que les Parties aient la possibilité de
                     formuler des observations écrites sur le rapport des experts avant l’ouver-
                     ture de la procédure orale et que tout commentaire qu’une Partie enten-
                     drait formuler sur les observations de l’autre soit communiqué par écrit
                     avant la tenue des audiences. Le Costa Rica a enfin formulé des proposi-
                     tions d’ordre logistique.
                        6. Par une lettre en date du 3 mai 2016, le Nicaragua a quant à lui
                     indiqué qu’il n’estimait pas nécessaire de faire procéder à une visite d’ex-
                     perts sur les lieux, soutenant que, l’emplacement du point de départ de la
                     frontière terrestre sur la côte caraïbe ayant été fixé par divers instruments,
                     la localisation du point de départ de la frontière maritime entre les Parties
                     constituait une tâche purement technique et juridique qui ne nécessitait
                     pas de visite sur les lieux. Le Nicaragua a toutefois ajouté que si, ayant
                     examiné sa position, la Cour estimait devoir faire procéder à une visite
                     d’experts sur place, il serait disposé à formuler en temps voulu ses vues
                     concernant les modalités de nomination du ou des experts et leur man-
                     dat, et à apporter à ceux‑ci toute l’assistance possible.

                    5




3 CIJ1097.indb 16                                                                                          23/01/17 11:09

                    237 	          délimitation maritime (ordonnance 31 V 16)

                       7. Par lettres du 13 mai 2016, chacune des Parties a réitéré sa position.
                       8. La Cour considère que certains éléments factuels relatifs à l’état de
                    la côte pourraient se révéler pertinents aux fins de régler le différend qui
                    lui a été soumis, lequel est notamment relatif à la délimitation de la fron-
                    tière maritime entre les Parties dans la mer des Caraïbes, et que, à cet
                    égard, elle gagnerait à bénéficier d’une expertise. Ayant entendu les Par-
                    ties en application du paragraphe premier de l’article 67 du Règlement et
                    disposant de toutes les informations nécessaires aux fins de sa décision,
                    elle est dès à présent en état de préciser l’objet d’une telle expertise, de
                    fixer le nombre et le mode de désignation des experts, et d’indiquer les
                    formalités à observer.
                       9. La décision de faire procéder à une expertise ne préjuge en rien
                    la question de la détermination du point de départ ou du tracé de la
                    frontière maritime entre les Parties dans la mer des Caraïbes, ni
                    ­
                    aucune autre question relative au différend soumis à la Cour, et laisse
                    intact le droit des Parties de faire valoir leurs moyens de preuve
                    et arguments en ces matières, conformément au Règlement de la
                    Cour.

                                                              *
                                                          *       *
                        10. La Cour,
                        Décide ce qui suit :
                    1) Il sera procédé à une expertise, laquelle sera confiée à deux experts
                       indépendants, désignés par ordonnance du président de la Cour une
                       fois entendues les Parties.
                    2) Les experts visés au point 1) ci‑dessus se rendront sur place. Ils don-
                       neront leur avis à la Cour en ce qui concerne l’état de la côte entre les
                       points invoqués respectivement par le Costa Rica et le Nicaragua, dans
                       leurs écritures, comme étant le point de départ de la frontière maritime
                       dans la mer des Caraïbes, et, en particulier, répondront aux questions
                       suivantes :
                         a) Quelles sont les coordonnées géographiques du point auquel la
                            rive droite du fleuve San Juan rencontre la laisse de basse mer ?

                          b) Quelles sont les coordonnées géographiques du point terrestre le
                             plus approchant de celui qui avait été défini dans la première sen-
                             tence Alexander comme étant le point de départ de la frontière
                             terrestre ?
                          c) Existe‑t‑il, entre les points visés aux litt. a) et b) ci‑dessus, un banc
                             de sable ou une quelconque formation maritime ? Si tel est le cas,
                             quelles en sont les caractéristiques physiques ? En particulier, ces
                             formations, ou certaines d’entre elles, sont‑elles constamment
                             découvertes, même à marée haute ? La lagune de Los Portillos/
                             Harbor Head est-elle séparée de la mer ?

                    6




3 CIJ1097.indb 18                                                                                        23/01/17 11:09

                    238 	        délimitation maritime (ordonnance 31 V 16)

                        d) Dans quelle mesure est‑il possible ou probable que la zone concer-
                           née subisse des modifications physiques importantes à court et
                           long terme ?
                    3) Avant de prendre ses fonctions, chaque expert fera la déclaration
                       suivante :
                            « Je déclare solennellement, en tout honneur et en toute conscience,
                         que je m’acquitterai de mes fonctions d’expert en tout honneur et
                         dévouement, en pleine et parfaite impartialité et en toute conscience,
                         et que je m’abstiendrai de divulguer ou d’utiliser en dehors de la
                         Cour les documents ou renseignements de caractère confidentiel
                         dont je pourrais prendre connaissance dans l’accomplissement de ma
                         ­mission. »
                    4) Le greffier pourvoira au secrétariat des experts. Il pourra désigner à cet
                       effet des fonctionnaires du Greffe.

                    5) Le greffier mettra les pièces de procédure et les documents annexés à
                       la disposition des experts, qui les considéreront comme confidentiels
                       tant qu’ils n’auront pas été rendus accessibles au public conformément
                       au paragraphe 2 de l’article 53 du Règlement.
                    6) Les Parties fourniront l’assistance requise aux fins des opérations
                       d’expertise.
                    7) Les experts établiront un rapport écrit contenant leurs conclusions et
                       le déposeront au Greffe. Ce rapport sera communiqué aux Parties,
                       auxquelles la possibilité sera offerte de présenter des observations en
                       application du paragraphe 2 de l’article 67 du Règlement.
                    8) Les experts assisteront, en tant que de besoin, à la procédure orale. Ils
                       répondront aux questions des agents, conseils et avocats des Parties,
                       en application de l’article 65 du Règlement.
                    9) La Cour se réserve le droit de poser de nouvelles questions aux experts
                       si elle le juge utile.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le trente et un mai deux mille seize, en trois exem-
                    plaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République du
                    Costa Rica et au Gouvernement de la République du Nicaragua.


                                                                            Le président,
                                                                  (Signé) Ronny Abraham.
                                                                               Le greffier,
                                                                 (Signé) Philippe Couvreur.



                    7




3 CIJ1097.indb 20                                                                                    23/01/17 11:09

